Citation Nr: 0425091	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than April 10, 2002, 
for the grant of service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral tinnitus and assigned an initial 10 percent 
evaluation, effective April 10, 2002.  The veteran appealed 
with respect to the assigned effective date.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The veteran has never filed a claim for entitlement to 
service connection for bilateral tinnitus, formal or 
informal; instead, the RO construed and developed a claim on 
his behalf after initial diagnosis of this disability at an 
April 10, 2002, VA examination conducted with respect to his 
claim for entitlement to an increased evaluation for service-
connected bilateral hearing loss.

3.  The first recorded diagnosis of bilateral tinnitus is 
contained in the veteran's April 10, 2002, VA examination 
report; prior to this report, there is no record of 
complaints, symptoms, diagnosis, or treatment for this 
disability.


CONCLUSION OF LAW

The assignment of an effective date earlier than April 10, 
2002, for the grant of service connection for bilateral 
tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations are applicable to the 
claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA, such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  

After the veteran filed certain claims in March 2001, the RO 
transmitted a VCAA letter to him in April 2001.  This letter 
advised the veteran of VA's duties to notify and assist him 
in substantiating his claims under the VCAA, and also advised 
him of the delegation of responsibility between VA and the 
veteran in obtaining information and evidence in support of 
his claims.

The April 2001 letter told the veteran that in order to 
establish entitlement to service connection, the evidence 
must show three things: (1) an injury in service or a disease 
that began in or was made worse during service, or an event 
in service causing injury or disease; (2) a current physical 
or mental disability; and, (3) a relationship between the 
current disability and the injury or disease in service.  In 
conjunction with each of the three elements, the RO provided 
additional information concerning the type of evidence that 
was required to support each element, what steps it would 
take to obtain this evidence, and what evidence the veteran 
should provide.   

In the April 2001 communication, the RO advised the veteran 
that VA must make reasonable efforts to help him get evidence 
necessary to support his claims, and that the RO would help 
him get such documents as medical records, employment 
records, or records from other Federal agencies.  The RO 
advised that the veteran must provide enough information 
about these records so that it would be able to request them 
from the person or agency who has the records.  The RO 
notified the veteran that it was still his responsibility, 
however, to support his claims with appropriate evidence.  
The RO further indicated that it would assist the veteran by 
providing a medical examination or getting a medical opinion, 
if it decided that such information was necessary to make a 
decision on his claims.  

To further aid with his claims, the April 2001 letter 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain for him, and asked the veteran to send in any evidence 
in his possession that the RO needed for his claims.  

Thereafter, in a July 2001 letter, the RO provided the 
veteran with additional notice under the VCAA, reiterating 
and expanding upon the information first provided to the 
veteran in April 2001.    

In a May 2002 rating decision, the RO denied an increased 
evaluation for service-connected hearing loss, and declined 
to reopen the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).  
However, in light of new findings from an April 2002 VA 
audiological examination, the RO added a claim to the rating 
decision on the veteran's behalf:  entitlement to service 
connection for bilateral tinnitus.  In the May 2002 rating 
decision, the RO noted that the veteran was diagnosed with 
bilateral tinnitus at the aforementioned VA examination, and 
advised that it would a defer a decision on the outcome of 
this new service connection claim until it was able to obtain 
a medical opinion as to whether the veteran's bilateral 
tinnitus was related to acoustic trauma during active 
service, or to his already service-connected sensorineural 
hearing loss.

Then, in an October 2002 rating decision, the RO granted 
service connection for bilateral tinnitus, and assigned the 
disability a 10 percent evaluation, effective from the date 
of the aforementioned VA examination: April 10, 2002.  This 
rating decision listed evidence considered in support of the 
claim, including the veteran's service medical records, the 
April 2002 VA examination report, and an August 2002 addendum 
to this report.  The RO told the veteran that there was 
evidence of record to indicate that his current bilateral 
tinnitus was related to noise exposure in service, and that 
service connection was therefore warranted for this 
disability.  

Then, in a December 2002 notice of disagreement, the veteran 
advised the RO that he did not agree with the effective date 
assigned to his award of service connection for bilateral 
tinnitus (April 10, 2002).  The veteran averred that the 
correct effective date should be the date of his March 16, 
2001, claims for entitlement to an increased evaluation for 
his bilateral hearing loss and for entitlement to service 
connection for PTSD (based upon the submission of new and 
material evidence).   He averred that it was not his fault 
that the VA medical center was slow to schedule his 
audiological evaluation.

Then, in a statement of the case issued in January 2003, the 
RO informed the veteran of the information and evidence still 
needed to substantiate his request for an earlier effective 
date.  See 38 U.S.C.A. §§ 5102, 5103.  The RO informed the 
veteran of the reasons for which this claim was denied, the 
evidence it considered in denying the claim, and the evidence 
the veteran still needed to submit in order to substantiate 
the claim.  The RO also provided the text of several 
potentially relevant VA regulations: 38 C.F.R. § 3.102 
(reasonable doubt); 38 C.F.R. § 3.159 (VA assistance in 
developing claims); and 38 C.F.R. § 3.400 (assignment of 
effective dates).  38 C.F.R. Part 3 (2003).  The RO advised 
that the effective date of a grant of VA benefits will be the 
date of the claim or the date that entitlement arose, 
whichever is later.  The RO noted that when the veteran filed 
his claims in March 2001, he specifically requested an 
increased rating for his bilateral hearing loss, and made no 
mention of tinnitus.  The RO also explained that the first 
findings of record to recognize the existence of tinnitus 
were noted in the April 2002 VA examination report, and that 
absent any medical evidence to show that the disability 
existed previously, the effective date to be assigned could 
be no earlier than the date upon which the disability was 
first noted (the date of the VA examination in April 2002). 

The veteran then filed his substantive appeal to the Board in 
January 2003, enclosing copies of private audiological 
records dated from March 1985 to January 1986.  In a July 
2003 supplemental statement of the case, the RO informed the 
veteran that it had reviewed these private reports, and that 
while they did document hearing loss, they did not record any 
findings concerning the existence of tinnitus.  The RO then 
specifically advised the veteran that in order for an earlier 
effective date to be considered for his grant of service 
connection for bilateral tinnitus, he had to submit evidence 
showing that he had claimed service connection for tinnitus 
prior to April 10, 2002, or that he was treated for tinnitus 
at a VA or other government medical facility prior to that 
date.

Finally, in a November 2003 communication, the RO informed 
the veteran that his request for an earlier effective date 
was ready for transfer to the Board for evaluation.  This 
letter also advised the veteran of how he could submit 
additional evidence after that time.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claim.  VA also asked the veteran to send in any evidence 
he had in support of his claim, consistent with the fourth 
element of Pelegrini II.

Furthermore, because VCAA notice in this case was provided to 
the veteran prior to the initial RO determination, the timing 
of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini II.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b), and (c).  The claims file contains 
the veteran's service records, the April 2002 VA examination 
report, the August 2002 addendum report for that examination, 
and the March 1985 to January 1986 private audiological 
reports submitted by the veteran, as well as older VA and 
private medical records.  The veteran has not identified any 
additionally available evidence for consideration in this 
appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, as noted the veteran was 
afforded appropriate examination in April 2002, and the RO 
then obtained a supplemental opinion after this examination, 
which thereafter resulted in the grant of service connection 
for bilateral tinnitus. 

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Analysis of the Claim

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400.  In the case of a grant of 
direct service connection, the effective date of an award is 
the day following separation from active service or the date 
that entitlement arose if a claim is received within one year 
after separation from service; otherwise, it is again the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

The veteran asserts that the effective date for his grant of 
service connection for bilateral tinnitus should be assigned 
back to the time he left active service (in May 1973) because 
he has had tinnitus since that time.  In the alternative, he 
avers that the proper effective date should at least be the 
date of his claim for an increased rating for hearing loss, 
March 16, 2001.  

The RO awarded service connection to the veteran effective 
from April 10, 2002, and assigned this effective date based 
upon the findings of the April 2002 VA examiner, who 
diagnosed bilateral tinnitus at that time, and then, in an 
August 2002 addendum report, related this disability to the 
veteran's active service.  

As noted, the law provides that the effective date to be 
assigned to an award of service connection is either the date 
of the claim, or the date that entitlement arose, whichever 
is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In 
this case, the RO assigned the effective date as of the date 
that entitlement arose, April 10, 2002.  The Board, after 
reviewing the entirety of the record, agrees with the RO's 
determination, and will deny the veteran entitlement to an 
effective date earlier than the one currently assigned to his 
disability award, for the reasons that follow.

First, the service medical records, and all of the other 
medical evidence of record up until the April 10, 2002, VA 
examination report, are devoid of any complaints, symptoms, 
diagnosis, or treatment for bilateral tinnitus, to include 
even the veteran's mention of a buzzing or ringing in his 
ears.  In fact, at the time of the veteran's initial VA 
audiological evaluation in July 1986 (conducted for his 
March 1986 claim for entitlement to service connection for 
"permanent hearing loss"), the examiner recorded a 
diagnosis of bilateral hearing loss without tinnitus.  Then, 
at a November 1996 VA audiological evaluation (conducted 
pursuant to the veteran's September 1996 claim for "an 
increase" to his "service-connected hearing disability"), 
the examiner specifically noted - twice in his report - that 
the veteran had no tinnitus complaints for either ear.  The 
remaining medical evidence of record dated prior to April 
2002 does not address or mention tinnitus.

Second, the record confirms that the veteran has never filed 
a claim for entitlement to service connection for bilateral 
tinnitus, to include any claim mentioning a buzzing or 
ringing in his ears.  Further, even in his claims for service 
connection and then for increased evaluation for his service-
connected hearing loss, he never mentioned such 
symptomatology - until the April 2002 VA examination.  He now 
states that this symptomatology has been present since 
service, but even those statements are dated after the April 
2002 VA examination.  Moreover, the March 2001 claims that 
gave rise to this service connection claim (as construed by 
the RO after the April 2002 VA examination that diagnosed 
bilateral tinnitus) only concerned his request to reopen a 
previously denied claim for PTSD and noted his desire to 
"apply for an increase to my disability rating for 
established service connection for impaired hearing."  

Accordingly, in light of all of the above, the Board finds no 
basis to assign an effective date earlier than April 10, 
2002, to the veteran's grant of service connection for 
bilateral tinnitus.  There is, in sum, no record of receipt 
of a claim of entitlement to service connection for tinnitus 
at any time earlier than this date, to include at the time of 
the veteran's filing of his other claims in March 2001.  
Furthermore, as stated, the medical evidence contained in the 
claims file does not establish a recorded diagnosis or 
treatment for (or any mention of) tinnitus before the April 
2002 VA examination.  In reaching this decision, the Board 
has considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is simply no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than April 10, 2002, for the grant 
of service connection for bilateral tinnitus is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



